Exhibit 12.2 Kimco Realty Corporation and Subsidiaries Computation of Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends For the year ended December 31, 2016 (in thousands, except for ratio) Pretax earnings from continuing operations before adjustment for noncontrolling interests or income loss from equity investees (1) (2) $ 305,361 Add: Interest on indebtedness (excluding capitalized interest) 190,636 Amortization of debt premiums, discounts and capitalized expenses 11,837 Amortization of capitalized interest 4,922 Portion of rents representative of the interest factor 7,076 519,832 Distributed income from equity investees 90,589 Pretax earnings from continuing operations, as adjusted $ 610,421 Combined fixed charges and preferred stock dividends - Interest on indebtedness (excluding capitalized interest) $ 190,636 Capitalized interest 9,247 Preferred dividend factor 53,063 Amortization of debt premiums, discounts and capitalized expenses 11,837 Portion of rents representative of the interest factor 7,076 Combined fixed charges and preferred stock dividends $ 271,859 Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends 2.2 (1) Includes an aggregate gain on liquidation of real estate joint venture interests of $138.5 million. (2) Includes early extinguishment of debt charges of $45.7 million.
